Citation Nr: 0830764	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972, and received an undesirable discharge.  In January 
1978, the Department of Defense Special Discharge Review 
Program granted his application to have the character of his 
discharge upgraded to "under honorable conditions."

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for PTSD.  

In August 2008 written arguments, the veteran's 
representative noted that although the veteran originally 
submitted a claim of service connection for PTSD, he now 
wished to recharacterize his claim as service connection for 
"a mental condition, to include PTSD."  

The United States Court of Appeal for the Federal Circuit 
(Federal Circuit), however, has held that where a claim of 
service connection for PTSD has been denied, and a new claim 
contains a different psychiatric diagnosis, even one 
producing the same symptoms in the same anatomic system, a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  

The Board further notes that the record on appeal shows that 
the veteran has previously submitted a claim of service 
connection for a psychiatric disorder, other than PTSD.  That 
claim was denied in a December 1987 rating decision.  Because 
the veteran did not appeal the RO's decision, it is final and 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).  The veteran 
is advised that if he wishes to reopen his claim of service 
connection for a psychiatric disorder based on new and 
material evidence, he should so advise the RO in writing.  




FINDINGS OF FACT

1.  The veteran does not currently have PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  The record does not contain credible supporting evidence 
that the veteran's claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied to the extent necessary.  In a 
July 2003 letter issued prior to the initial decision on the 
claim, the RO addressed all three notice elements delineated 
in the revised 38 C.F.R. § 3.159.  The letter specifically 
advised the veteran of the elements necessary to substantiate 
a claim of service connection for PTSD.  The fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA to 
the extent necessary.

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of his claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records identified by the veteran, as well as 
records from the Social Security Administration (SSA).  
Despite being given the opportunity to do so, the veteran has 
neither submitted nor identified any additional records 
pertaining to his claim.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2007).  

The record also reflects that the RO solicited specific 
information from the veteran regarding claimed stressors.  
The veteran failed to respond.  As set forth in more detail 
below, absent specific information from the veteran, VA is 
unable to obtain corroborative evidence of such stressors 
from the service department.  Neither the veteran nor his 
representative has argued that additional efforts are 
necessary, nor have they identified an avenue of development 
which has not yet been explored with respect to his 
stressors.  The Board is similarly unable to do so.  

Absent evidence corroborating the veteran's claimed 
stressors, the Board finds that a medical examination is not 
necessary.  38 C.F.R. § 3.159(c)(4).  See also Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996) (credible supporting 
evidence that the claimed in-service event actually occurred 
cannot be provided by a medical opinion based on post-service 
examination).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran. A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


Background

In pertinent part, the veteran's service medical records show 
that in August 1971, he was treated for a possible drug 
overdose, but no psychiatric disability was identified.  The 
remaining service medical records are negative for notations 
of a psychiatric disability, including PTSD.

The veteran's service personnel records show that he served 
in Vietnam from March 17 to May 26, 1971, during which time 
he served as a security sentry and security guard.  His 
awards consisted of the National Defense Service Medal and 
the Vietnam Service Medal.  He participated in one unnamed 
campaign.  

In addition, the veteran's service personnel records document 
frequent involvement with military authorities for repeated 
violations of the Uniform Code of Military Justice, both 
before and after his brief tour of duty in Vietnam, including 
unauthorized absence, disrespect towards an officer, and 
failure to obey a lawful order.  He was also counseled 
repeatedly concerning his personal appearance and performance 
of duties.  

The post-service record on appeal shows that in February 
1984, the veteran was hospitalized at a VA facility for 
treatment of mixed substance abuse.  He reported that he 
started using drugs at the age of 17.  While in service, he 
used heroin intravenously as well as speed.  After his 
separation from service, he continued to abuse illicit and 
prescription drugs.  He indicated that he had a history of 
two prior drug treatment programs, one while in prison and 
another at a private facility.  He had an uneventful 
detoxification.  The diagnoses on discharge included mixed 
substance abuse.

In April 1987, the veteran was again hospitalized at a VA 
facility.  He reported a history of multi-substance abuse 
which he claimed began in Vietnam.  He indicated that while 
in Vietnam drugs were plentiful and he needed something to 
numb him.  The diagnoses included multi-substance abuse and 
antisocial personality disorder.  

In May 1987, the veteran was hospitalized for continued 
treatment of drug abuse.  The diagnoses included opioid and 
cocaine dependence.  

In August 1987, the veteran was again hospitalized at a VA 
facility with complaints of depression.  On admission, he 
claimed that his life had changed since Vietnam.  He claimed 
that he "was in two combat missions and saw a lot of dead 
bodies."  The diagnoses included major depressive disorder, 
possible PTSD, continuous multiple drug dependence, and mixed 
personality disorder.  

In May 1988, the veteran was examined in connection with an 
application for disability benefits.  He reported frequent 
nightmares and/or flashbacks of Vietnam.  The diagnoses 
included PTSD, atypical psychosis, and mixed substance abuse.  

In July 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for PTSD.  
In a July 2003 letter, the RO asked the veteran to submit 
additional evidence, including medical evidence of a current 
diagnosis of PTSD as well as "specific details on your in-
service stressful incident(s)" including dates, places, 
units of assignments, and description of events.  The veteran 
did not respond.

The RO thereafter obtained VA and private medical records, 
dated from October 1987 to December 2004 to February 2005.  
These records are entirely negative for notations of PTSD.  

In his September 2005 substantive appeal, the veteran 
acknowledged that although he was never wounded or awarded 
the Purple Heart Medal, he "did experience some things that 
I still relive."  He indicated that while he was on sentry 
duty, he was "subject to life threaten [sic] situations.  We 
received incoming fire constantly.  We were unable to return 
fire until permission was given."  He also claimed that he 
had been awarded the Combat Action Ribbon.


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran  
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran claims that he developed PTSD as a result of his 
experiences in Vietnam.  He has not been specific regarding 
his stressors, although he has claimed that he "was in two 
combat missions" and "received incoming fire constantly."  
He also claims that he was awarded the Combat Action Ribbon.  

As set forth above, service connection for PTSD requires:  
(1) medical evidence diagnosing the condition in accordance 
with the applicable criteria; (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

In this case, the Board finds that none of the criteria 
required for an award of service connection for PTSD has been 
met.  First, the Board notes that the record on appeal 
contains no probative evidence that the veteran currently has 
PTSD.  While the record contains a May 1988 private medical 
record showing a diagnosis of PTSD and an August 1987 VA 
hospitalization summary showing a diagnosis of possible PTSD, 
none of the contemporaneous medical evidence contains any 
indication that the veteran currently has PTSD.  

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit observed that 38 U.S.C.A. § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).

In this case, there is no probative evidence of record 
showing that the veteran has been diagnosed as currently 
having PTSD in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  While 
the veteran has argued that he has PTSD as a result of his 
Vietnam experiences, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran has no specialized education, training, or experience 
on which to base his medical conclusions, his assertions that 
he has PTSD are not probative.

In addition to a diagnosis of PTSD, service connection for 
PTSD requires credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f).  In 
this case, there is no such evidence.

When PTSD is claimed as a result of combat stressors, the 
Board must first determine whether the veteran was engaged in 
combat and, if so, whether the claimed stressors are related 
to combat.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the record does not support the 
conclusion that the veteran "engaged in combat with the 
enemy" during service.  VA O.G.C. Prec. Op. No. 12-99.  In 
that regard, the Board notes that the veteran did not have a 
combat-related military occupational specialty.  In addition, 
the veteran's service personnel records show that he did not 
receive any military citations indicative of combat service.  

The probative and credible evidence of record does not 
otherwise support a finding that the veteran participated in 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  As discussed above, the veteran's 
military occupational specialty was sentry.  He completed 
basic training, but no other specialized combat training.  
Similarly, although he reports receiving incoming fire and 
receiving the Combat Action Ribbon, his service personnel 
records specifically show that he did not receive the Combat 
Action Ribbon, as he claims.  The Board finds that the 
contemporaneous, objective records are entitled to far more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  For the reasons 
and bases discussed above, the Board finds that the veteran 
did not serve in combat.  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

In this case, the Board notes that the stressors described by 
the veteran are vague and not capable of corroboration.  For 
example, stressors such as seeing "a lot of dead bodies," 
being "subject to life threaten [sic] situations," and 
receiving "incoming fire constantly," fail to provide the 
detail necessary to allow the service department to attempt 
corroboration.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the factual data required by VA to 
confirm a stressor, such as names, dates, and places, are 
straightforward facts and do not place an onerous task on the 
appellant).  The Board further finds that the lack of 
specific detail in these stressors renders the veteran's 
statements regarding his stressors far less credible.  For 
these reasons, the Board finds that the evidence of record 
does not contain credible supporting evidence that the 
veteran's reported stressors occurred.  See 38 U.S.C.A. § 
5107(a) (it is a claimant's responsibility to support a claim 
of entitlement o VA benefits).  

In summary, the Board finds that the record does not contain 
probative evidence showing that the veteran currently has 
PTSD, nor does the record contain credible supporting 
evidence that the veteran's claimed stressors occurred.  In 
light of these findings, service connection for PTSD is not 
warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


